Citation Nr: 0116598	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the right shoulder, status post cyst removal.

2.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the back, status post cyst removal.

3.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the right upper extremity, status post cyst 
removal.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.

5.  Entitlement to a compensable evaluation for orchialgia.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in February 1994, after more than 
eighteen years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that in a January 1999 decision, the Board 
referred the issue of entitlement to an increased evaluation 
of the service-connected scar on the left thumb to the RO for 
further action.  That issue has not been addressed by the RO 
in a rating decision, thus it is once again referred to the 
RO for appropriate action.  

The Board further notes that in the January 2000 rating 
decision, the RO listed the issue of entitlement to a 
compensable evaluation for a scar on the right upper arm 
status post cyst removal as well as the issue of entitlement 
to a compensable evaluation for a scar on the right upper 
extremity status post cyst removal.  The RO determined that a 
10 percent evaluation was warranted for a scar on the right 
upper extremity status post cyst removal and continued a 
noncompensable evaluation for a scar on the right upper arm 
status post cyst removal.  A review of the record clearly 
reflects that the veteran is service-connected for only one 
scar on the right upper extremity and he in fact has only one 
scar in that area.  Thus, it appears that the RO 
inadvertently duplicated the issue in the January 2000 rating 
decision.  In the present decision, the Board has addressed 
only the issue of entitlement to an evaluation in excess of 
10 percent for a scar on the right upper extremity.  The 
Board will not address the issue of a scar on the right upper 
arm as to do so would be duplicative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A scar on the right shoulder is manifested by pain and 
tenderness without ulceration or poor nourishment and does 
not result in any functional impairment.

3.  A scar on the back is manifested by pain and tenderness 
without ulceration or poor nourishment and does not result in 
any functional impairment.

4.  A scar on the right upper extremity is manifested by pain 
and tenderness without ulceration or poor nourishment and 
does not result in any functional impairment.

5.  Chronic lumbosacral strain is manifested by full range of 
motion in the back with pain as well as left-sided paraspinus 
muscle spasm and low back discomfort upon straight leg 
raising, but without listing of the whole spine, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion.  

6.  Orchialgia is manifested by occasional right testicular 
pain without other testicular symptoms or pathology, urinary 
tract infection, voiding dysfunction, or renal pathology. 

7.  The veteran has six service-connected disabilities, none 
of which are rated as 40 percent disabling or more; his 
combined service-connected disability rating is 30 percent.  

8.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a scar on the right shoulder, status post cyst removal, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar on the back, status post cyst removal, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for a scar on the right upper extremity, status post cyst 
removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (2000).

4.  The criteria for a 20 percent evaluation (but no higher) 
for chronic lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code5292 
(2000).

5.  The criteria for a compensable evaluation for orchialgia 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115, 
Diagnostic Code 7525 (2000).  

6.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA outpatient 
treatment records.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Significantly, the RO wrote the veteran a detailed 
letter in May 2001 notifying him of the enactment of the VCAA 
and its applicable provisions.  The RO also informed the 
veteran of what evidence had been received and what 
additional evidence might be needed to support his claims.  
The file reflects no response from the veteran or his 
representative to the RO's letter.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of these issues.

Furthermore, the veteran and his representative were notified 
of the applicable laws and regulations setting forth the 
criteria for entitlement to the benefits sought in the rating 
decision and statement of the case.  The discussions in the 
rating decision, statement of the case, and May 2001 letter 
also informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Thus, the Board finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Factual Background

A review of the record reflects that entitlement to service 
connection for chronic lumbosacral strain, orchialgia, and 
scars on the right upper arm, back, and right shoulder status 
post cyst removal was granted in an August 1994 rating 
decision.  

The veteran subsequently sought entitlement to increased 
evaluations of his service connected claims.  VA outpatient 
treatment records dated in 1997 reflect complaints of low 
back and left buttock pain in May 1997.  Physical examination 
revealed pain to palpation in the lumbosacral area.  Motor 
strength was noted as 5/5 and straight leg raising was 
negative.  A July 1997 treatment record reflects the 
veteran's low back pain had resolved and a December 1997 
treatment record reflects the veteran was without significant 
back pain.  

Upon VA examination of the spine dated in May 1998, the 
veteran complained of chronic lower back pain with increased 
pain on bending and lifting.  He also reported increased pain 
with prolonged sitting, driving, riding, walking, or 
standing.  The veteran reported intermittent episodes of pain 
radiating into the left lower extremity.  He denied any bowel 
or bladder incontinence.  The veteran reported that he was 
unable to obtain work due to his back problems.  The examiner 
noted that a magnetic resonance imaging (MRI) report from the 
previous year indicated degenerative disc at the L5-S1 level 
with small central disc protrusion.  Medications were noted 
as including capsaicin cream, Indocin on an as needed basis, 
and over-the-counter medications.  

Physical examination revealed the veteran moved somewhat 
slowly, but with an otherwise unremarkable gait pattern.  The 
veteran was able to stand erect and no spasm was noted.  The 
veteran had mild tenderness to palpation to the midline of 
the lower lumbar region.  Range of motion testing revealed 90 
degrees flexion with complaints of pain and 30 degrees of 
extension with complaints of discomfort on extremes of 
motion.  There was no pain with axial loading or simulated 
rotation.  The veteran was able to heel and toe walk as well 
as squat and rise.  Reflexes and sensation were intact in the 
lower extremities.  Straight leg raising from the sitting 
position was noted as negative.  Radiological examination 
revealed very minimal degenerative changes and well 
maintained disc spaces.  The sacroiliac joints appeared to be 
unremarkable.  An impression of chronic lumbar syndrome, 
history of lifting injury, prior MRI scan evidence of L5-S1 
disc degeneration with small central disc protrusion, was 
noted.  

Upon VA examination of the veteran's scars dated in March 
1998, the examiner noted a pigmented, well-healed scar on the 
right arm.  The scar was described as 4 centimeters by 2 
centimeters and circular.  It was also noted as nontender 
with no change in the scar.  The back scar was noted as 
having been excised with resulting tenderness.  On the right 
scapular area, the examiner noted a 4 by 3-centimeter 
hypertrophic scar which was well healed and tender.  

Upon VA genitourinary examination dated in March 1998, the 
veteran complained of occasional pain and tenderness in the 
right testicle, usually after lifting or straining.  The 
veteran reported nocturia of two times, with an old history 
of hematuria, passive urinary calculous.  The reported that 
he thought there might be some discrepancy in the size of his 
testicle.  The veteran was noted as married and having two 
children.  Physical examination revealed the external 
genitalia to be that of a normal adult male.  The right 
testicle did not appear atrophied and was at least as large 
as the left.  It was noted as being of normal consistency and 
contour.  The examiner noted he was unable to find evidence 
of epididymitis on either side.  The prostate was noted as 
being of normal size, shape, and consistency with no nodules.  
A diagnosis of status post right orchiopexy in 1995 for 
intermittent torsion of the testicle, by history, was noted.  

In a January 1999 decision, the Board denied entitlement to a 
evaluation in excess of 10 percent for chronic lumbosacral 
strain, entitlement to an evaluation in excess of 10 percent 
for a scar of the back, entitlement to an evaluation in 
excess of 10 percent for a scar of the right shoulder, 
entitlement to a compensable evaluation for a scar of the 
right upper arm, and entitlement to a compensable evaluation 
for orchialgia.  

In October 1998, the veteran sought entitlement to increased 
evaluations of his service-connected disabilities as well as 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

Upon VA examination dated in August 1999, it was noted the 
veteran had not been hospitalized or undergone surgical 
treatment since his last examination.  It was also noted the 
veteran was working full-time as a family housing inspector.  
The veteran reported tenderness in the right shoulder scar 
with flares of discomfort every other week and symptoms 
lasting about 1 to 2 days.  Precipitating factors were noted 
as including heavy lifting or moving of the right upper 
extremity.  It was noted the veteran did not treat himself 
with anything.  The veteran also reported the same 
symptomatology in the scar on his right upper extremity and 
back.  The veteran also reported that his symptoms regarding 
his back had increased in frequency and severity over the 
years.  He complained of constant baseline low back pain 
radiating to his left lower extremity.  It was noted this was 
not associated with any lower extremity weakness or bowel and 
bladder incontinence.  The veteran denied experiencing flare-
ups of his symptoms.  The veteran also complained of flares 
in the right testicle with lifting.  

Physical examination revealed left-sided paraspinous muscle 
spasm, but no other bony or soft tissue abnormalities.  The 
examiner noted no erythema, swelling, warmth, or other 
tenderness.  The veteran had low back discomfort with 
straight leg raising, greater on the left than right.  Range 
of motion was noted as full with forward flexion to 95 
degrees, backward extension to 35 degrees, lateral flexion to 
40 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  The veteran complained of pain throughout range 
of motion testing.  On repetitive motion exercises, the 
veteran continued to have full range of motion of the back 
with forward flexion to 90 degrees, but with the development 
of increased pain.  The examiner noted the veteran therefore 
warranted a 20-degree reduction in range of motion secondary 
to the development of symptoms.  The examiner noted scars 
involving the right upper extremity and right posterior 
shoulder over the right scapula with no other evidence of 
scarring.  The examiner noted normal testes and epididymis, 
but right-sided testicular tenderness.  

Radiological examination of the lumbar spine revealed 
unchanged minimal degenerative disc disease in the lumbar 
spine.  The examiner noted diagnoses of scar, status post 
cyst removal from the right posterior shoulder with 
discomfort; scar status post cyst removal involving the right 
upper extremity with discomfort; scar status post cyst 
removal from the back; moderate strain of the lumbosacral 
spine and mild degenerative disease with discomfort; and 
orchialgia with a history of testicular torsion status post 
surgery with discomfort.  The examiner opined that the 
veteran should have no difficulty being employed in a 
sedentary, well-supervised position with limited contact with 
the public.  It was noted he would do well if he did not have 
to do any heavy lifting as that might exacerbate the pain in 
the scars on his right upper extremity and back as well as 
his low back strain and orchialgia.  

An August 1999 statement from the veteran's present employer 
reflects that he worked 40 hours per week and had missed 5 
days due to disability since beginning employment in March 
1999.  A previous employer reported that the veteran had 
worked for two months.  

In a January 2000 rating decision, the RO continued 10 
percent evaluations for a scar on the right shoulder and back 
and for chronic lumbosacral strain.  The RO also continued a 
noncompensable evaluation for orchialgia.  The RO denied 
entitlement to TDIU and granted a 10 percent evaluation for a 
scar on the right upper extremity.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  When there is 
a question as to which of two evaluations should be applied 
to a disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

I.  Scars

The veteran's service-connected scars are evaluated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides 
that a 10 percent evaluation is warranted for scars that are 
superficial, tender, and painful on objective demonstration.  
A 10 percent evaluation is the highest rating provided by 
this diagnostic code.  

38 C.F.R. § 4.118, Diagnostic Code 7805 addresses other scars 
and is based on the limitation of motion of the part 
affected.  Superficial and poorly nourished scars with 
repeated ulceration also warrant a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is the highest rating assigned under 
Diagnostic Code 7803.  

A review of the record reflects that the veteran's service-
connected scars are manifested by discomfort and pain 
precipitated by factors including heavy lifting or movement 
of the upper extremity.  The evidence does not indicate any 
limitation of motion or functional impairment of the parts 
affected, nor does it demonstrate poorly nourished scars with 
repeated ulceration.  Thus, diagnostic codes 7803 and 7805 
are not for application.  The Board finds that the veteran's 
symptomatology is indicative of a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 in that 
the scars are tender and painful on objective demonstration.  
The Board finds no bases upon which to award an evaluation 
higher than the currently assigned 10 percent.  Thus, 
entitlement to an evaluation in excess of 10 percent for 
scars of the right upper extremity, right shoulder, and back 
is not warranted. 

II.  Lumbosacral Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's chronic lumbosacral strain is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides that a 10 
percent disability evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  Lumbosacral 
strain with muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
warrants a 20 percent disability evaluation.  A 40 percent 
evaluation, the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides that a 10 percent disability evaluation is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
disability evaluation.  

The most recent and therefore most probative evidence of 
record demonstrates full range of motion in the back with 
pain as well as left-sided paraspinus muscle spasm and low 
back discomfort with straight leg raising.  The August 1999 
VA examiner described the veteran's low back disability as 
moderate lumbosacral strain with mild degenerative disc 
disease.  He also noted that the veteran warranted a 20-
degree reduction in range of motion secondary to the 
development of symptoms.  When consideration of the reported 
pain on range of motion testing is considered, the Board 
believes that the resulting disability picture more nearly 
approximates moderate limitation of motion, especially when 
increased pain during flare-ups is considered.  

However, the preponderance of the evidence is against a 
finding that an evaluation in excess of 20 percent for 
lumbosacral strain is warranted under either Code 5292 or 
Code 5295 as the medical evidence does not demonstrate severe 
limitation of motion or severe strain with listing of the 
whole spine to the opposite side, marked limitation of motion 
on forward bending, loss of lateral motion, narrowing or 
irregularity of the joint spaces, or some of these symptoms 
with abnormal mobility on forced motion.  Moreover, there is 
no persuasive evidence that there is more than moderate 
intervertebral disc syndrome.  In this regard, August 1999 VA 
examination resulted in a finding of only mild degenerative 
disc disease. 

The Board notes that in determining that a 20 percent 
evaluation is warranted for the veteran's service-connected 
lumbosacral strain, it has considered the disabling effects 
of pain pursuant to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), wherein 
it was held that where an evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The medical evidence demonstrates full 
range of motion with complaints of pain.  As previously 
noted, the August 1999 VA examiner opined that a 20-degree 
reduction was warranted in range of motion because of the 
veteran's development of symptoms.  The medical evidence is 
silent for any evidence of incoordination or impaired ability 
to execute skilled movements smoothly.  The objective 
observations of pain on movement have been associated with 
ratable manifestations of the veteran's disability, 
specifically, moderate limitation of motion.  The evidence 
does not show more than moderate limitation of motion due to 
the reported pain.   

III.  Orchialgia

The veteran's service-connected orchialgia is currently rated 
noncompensable as analogous to 38 C.F.R. § 4.115b, Diagnostic 
Code 7525, which addresses chronic epididymo-orchitis.  
Pursuant to 38 C.F.R. § 4.20, when a disability is not found 
within the rating schedule, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  

38 C.F.R. § 4.115b, Diagnostic Code 7525 provides that 
chronic epididymo-orchitis will be rated as a urinary tract 
infection, or as for a tubercular infection.  In the present 
case, there has been neither a tubercular nor urinary tract 
infection.  Additionally, the veteran has denied ever being 
diagnosed with testicular tuberculosis.  However, because the 
disability effects the genitourinary system, it will be rated 
on the basis of a urinary tract infection.  

Pursuant to 38 C.F.R. § 4.115a, a urinary tract infection 
with long-term drug therapy, one to two hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management warrants a 30 percent 
evaluation.  When manifested by poor renal function, the 
rating will be based upon renal dysfunction.  However, in the 
present case there is no evidence of renal dysfunction. 

The medical evidence demonstrates no current symptomatology 
other than right-sided testicular tenderness.  The evidence 
does not demonstrate the need for long-term drug therapy, 
frequent hospitalizations, or intensive management.  The 
evidence is further silent for any clinical evidence of a 
urinary tract infection, current voiding dysfunction, or 
residual testicular pathology following the in-service right 
testis surgery, other than complaints of occasional pain.  

The Board recognizes that the veteran has complained of a 
possible discrepancy in the size of his right testicle.  
However, the medical evidence demonstrates little, if any, 
atrophy or difference in size between the right and left 
testicle.  The Board notes that 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 provides for a noncompensable evaluation 
for complete atrophy of one testicle.  As there is no 
evidence of complete atrophy of the right testicle, 
contemplation of Diagnostic Code 7523 would be of no benefit 
to the veteran.  

Thus, following consideration of all potentially applicable 
rating criteria, the Board finds no bases upon which to 
assign a compensable evaluation for the veteran's service-
connected orchialgia.  


IV.  TDIU

As previously noted, disability evaluations are administered 
under the VA schedule for Rating Disabilities (Schedule) that 
is found in 38 C.F.R. § Part 4 and is designed to compensate 
a veteran for the average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a).

The veteran presently has six service-connected disabilities, 
none of which are rated at 40 percent or more.  He therefore 
does not meet the percentage criteria specified in 38 C.F.R. 
§ 4.16(a).  However, TDIU may still be assigned to the 
veteran who fails to meet these percentage standards if he is 
deemed unemployable by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b).  

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC (75-91).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16.  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, 4 Vet. App. 361; 38 C.F.R. § 3.341(a).  If total 
industrial impairment has not been shown, VA is not obligated 
to show that a veteran is capable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 
7 Vet. App. 229 (1994).

According to his November 1998 TDIU claim, the veteran 
completed a high school education.  The Board also notes that 
the August 1999 VA examination indicates that the veteran 
reported being employed full-time as a family-housing 
inspector.  Additionally, the employer indicated in VA Form 
21-4192, Request for Employment Information in Connection 
with Claim for Disability Benefits, that the veteran had been 
employed since March 1999 and worked 40 hours per week.  It 
was also noted that no concessions had been made to the 
veteran by reason of age or disability and that since 
beginning his employment, the veteran had missed 5 days of 
work due to disability.  Finally, the August 1999 VA examiner 
opined that the veteran should have no difficulty being 
employed in a sedentary, well-supervised position with 
limited contact with the public.  The examiner noted the 
veteran would do well if he did not have to do any heavy 
lifting, but did not find the veteran to be unemployable due 
to his service-connected disabilities.  

The evidence does not establish that the veteran is incapable 
of performing the mental and physical acts of employment.  
Additionally, the record does not demonstrate marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disabilities. Thus, 
because the veteran's service-connected disabilities are not 
of sufficient severity so as to preclude him from engaging in 
substantially gainful employment, entitlement to TDIU 
benefits is not warranted.

Conclusion

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision on the 
lumbosacral strain issues or a favorable decision as to the 
remaining issues. 



ORDER

Entitlement to a 20 percent evaluation for chronic 
lumbosacral strain is warranted.  To this extent, the appeal 
is granted.

Entitlement to an evaluation in excess of 10 percent for a 
scar on the right shoulder, status post cyst removal, is not 
warranted.  Entitlement to an evaluation in excess of 10 
percent for a scar on the back, status post cyst removal, is 
not warranted.  Entitlement to an evaluation in excess of 10 
percent for a scar on the right upper extremity, status post 
cyst removal, is not warranted.  Entitlement to a compensable 
evaluation for orchialgia is not warranted.  Entitlement to 
TDIU benefits is not warranted.  To this extent, the appeal 
is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

